Citation Nr: 0314789	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for hemorrhoids from October 31, 
1997?


REPRESENTATION

Appellant represented by: 	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1995.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2001, the Board remanded this issue for further 
development.  The claim has now been returned to the Board 
for further consideration. 

The United States Court of Appeals for Veterans Claims 
(Court) has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of an already service-connected condition.  In the 
case of initial ratings, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the issue on appeal involves an original 
claim, the Board has framed the issue as shown on the title 
page.

In a July 1999 VA Form 646, the veteran's representative 
raised a claim of entitlement to service connection for 
tinnitus.  This matter is referred to the RO for appropriate 
action. 


FINDING OF FACT

Since October 31, 1997, the veteran's hemorrhoids have not 
been large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids at any 
time since October 31, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7336 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that a May 2001 letter 
notified the veteran of the provisions of the new law, what 
he needed to do in pursuit of his claim, and considered the 
claim in accordance with the applicable law and regulations.  
In addition, the statement and supplemental statement of the 
case provided notice to the veteran of what the evidence of 
record, to include VA examinations, revealed and why the 
evidence was insufficient to grant the benefit sought on 
appeal.  

Thus, the record indicates that the veteran was provided with 
notice of what VA has done with regard to his claim, notice 
of what he needed to do to help his claim, and notice of the 
reasons for the decision made.  Because no additional 
evidence has been identified as available but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be secured 
by VA and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi,16 Vet. App. 183 
(2002).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Hemorrhoids are evaluated under 38 C.F.R. § 4.114, 
DC 7336, which provides that a noncompensable evaluation is 
awarded for mild or moderate hemorrhoids.  A 10 percent 
rating is awarded when hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

In the case at hand, the medical evidence of record does not 
support the criteria for a compensable evaluation.  The Board 
notes that on examination in July 1998, the veteran reported 
that he had recurrent hemorrhoids, for which he used Anusol 
on an intermittent basis, with good success.  Physical 
examination revealed that the veteran's hemorrhoids appeared 
to be well treated with over the counter medication.  

On examination in November 2001, the veteran stated that he 
had a flare-up every couple of months.  He had bleeding 
during some of the flare-ups; bleeding reportedly occurred 
once or twice per year.  Physical examination showed an old 
hemorrhoidal tag at the 6 o'clock position of the rectum.  
There was no obvious protrusion.  Straining did not show any 
external hemorrhoids.  There were no internal hemorrhoids.  
Stool was negative for occult blood.  The diagnosis was 
rectal hemorrhoids, recurrent, with residuals.  

Based on the medical evidence of record and the reported 
complaints, the Board finds that the veteran's hemorrhoids do 
not meet the criteria for a compensable evaluation.  The 
veteran has not reported frequent recurrences of flare-ups.  
As indicated earlier, the veteran has a flare-up only six 
times per year.   Examination also did not report large or 
thrombotic hemorrhoids which are irreducible and with 
excessive redundant tissue.  As such, entitlement to a 
compensable rating is not warranted.  

The Board has considered whether the veteran is entitled to a 
"staged" rating as defined by the Fenderson Court.  At no 
time since October 31, 1997, however, have the veteran's 
hemorrhoids been clinically disabling to a compensable level.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

At no time since October 31, 1997, have the veteran's 
hemorrhoids been shown to be compensably disabling.  The 
appeal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

